Citation Nr: 0706072	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri
 

THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2. Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for skin cancer, 
including as secondary to Agent Orange exposure. 

5.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 
noncompensable.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and R. H.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from July 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in May 
2006.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required concerning the veteran's claim for an increased 
disability evaluation for bilateral hearing loss.  So, for 
the reasons discussed below, this claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  Hypertension was initially demonstrated years after 
service, and there is no competent medical nexus evidence of 
record indicating it is causally or etiologically related to 
his service in the military, or due to or aggravated by 
service-connected disability.

2.  Coronary artery disease was initially demonstrated years 
after service, and there is no competent medical nexus 
evidence of record indicating it is causally or etiologically 
related to his service in the military, or due to or 
aggravated by service-connected disability.

3.  Peripheral vascular disease was initially demonstrated 
years after service, and there is no competent medical nexus 
evidence of record indicating it is causally or etiologically 
related to his service in the military, or due to or 
aggravated by service-connected disability.

4.  There is no competent medical evidence of record 
indicating the veteran has a skin cancer which is causally or 
etiologically related to his service in the military - 
including presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2006).

2.  Coronary artery disease was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been so incurred or aggravated, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).

3.  Peripheral vascular disease was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).

4.  Skin cancer, was not incurred or aggravated during active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2004 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.

In addition, an April 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private treatment, and reports of VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony before the undersigned VLJ.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for hypertension, 
coronary artery disease and peripheral vascular disease, 
including as secondary to his service-connected diabetes 
mellitus and his claim of entitlement to service connection 
for skin cancer, including as secondary to Agent Orange 
exposure, so they must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for hypertension, coronary 
artery disease, peripheral vascular disease, or skin cancer 
during his military service.  Moreover, the veteran's 
separation examination report was normal, with a normal 
clinical evaluation of the skin, extremities, lungs, chest, 
heart, and vascular system.  The Board also notes that the 
veteran did not make any complaints at his discharge.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's hypertension, coronary artery 
disease, and peripheral vascular disease were each not 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service in May 1970.  
Instead, it appears that the veteran was not diagnosed with 
these disorders until his myocardial infarction in 1998, over 
28 years after his active duty service in the military had 
concluded.  In addition, the veteran's various VA and private 
treatment records indicate that the veteran had a 40 pack 
year history of smoking, a history of alcohol abuse, and that 
the veteran was obese.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  There is no competent clinical evidence that 
relates any current disability at issue to service.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of each of the disabilities at issue, 
decades after service, is too remote from service to be 
reasonably related to service.

Additionally, the October 2004 VA examiner found that the 
veteran's hypertension, coronary artery disease, and 
peripheral vascular disease were not related to his service-
connected diabetes mellitus.  In fact, as noted by the VA 
examiner, the medical evidence clearly demonstrates that the 
veteran's diabetes mellitus was diagnosed several years after 
the veteran's coronary artery disease and hypertension, and 
that the veteran had a lengthy history of peripheral vascular 
disease.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam, skin 
cancer is not a condition entitled to presumptive service 
connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, the October 
2004 VA examination report indicates that the veteran had no 
current skin abnormalities.  Likewise, a review of the 
veteran's VA and private post-service medical records is 
entirely negative for evidence of treatment for, or a 
diagnosis of, skin cancer.  Absent medical evidence of a 
current skin cancer, there cannot be a valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).   

In short, the only evidence portending that the veteran's 
hypertension, coronary artery disease, peripheral vascular 
disease, and/or skin cancer, are in any way related to his 
service in the military, including his service-connected 
diabetes mellitus and his presumed Agent Orange exposure, 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  As such, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claims, so they must be denied.  
38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as due to 
service-connected diabetes mellitus, is denied.

Service connection for coronary artery disease, including as 
due to service-connected diabetes mellitus, is denied.

The claim for service connection of peripheral vascular 
disease, including as due to service-connected diabetes 
mellitus, is denied.

The claim for service connection of a skin cancer, including 
as due to Agent Orange exposure, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim for an 
increased disability evaluation for his bilateral hearing 
loss.

In this regard, the Board notes that the veteran received a 
VCAA notice letter in February 2003, but that this letter did 
not provide the veteran with information as to the evidence 
necessary to substantiate a claim for an increased disability 
evaluation.  Likewise, although the veteran was provided with 
some of the regulations implementing the VCAA and the rating 
criteria used to evaluate his service-connected bilateral 
hearing loss the in the March 2005 statement of the case 
(SOC), these efforts are considered insufficient under 
current case law.  In particular, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), found that proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Therefore, the 
Board finds that the claim must be remanded for compliance 
with the VCAA and recent case law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to his claim for a compensable 
disability rating for his service-
connected bilateral hearing loss.  The 
letter must:  (a) inform him about the 
information and evidence that is 
necessary to substantiate the claim; (b) 
inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or ask him to provide any 
evidence in his possession pertaining to 
this claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 
444 F.3d 1328  (Fed. Cir. 2006).

2.  Thereafter, the RO should consider 
any additional evidence received since 
issuance of the most recent supplemental 
statement of the case in February 2006, 
and readjudicate the issue on appeal.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


